Case 4:19-cv-00462-DCB-PSOT Document1 Filed 09/03/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION
(Write the District and Division, if any, of the
court in which the complaint is filed.)

Pid Worhy be 19-3313-CV- S-MpH-P

Complaint for Violation of Civil
Rights
(Prisoner 1d be

a Cu-S
(Write the full name of each plaintiff who is filing Case No. 4 Q- - ss 79- (N~D- St S

this complaint. If the names of all the plaintiffs (to be filled in by the Clerk’s Office)

cannot fit in the space above, please write “see
attached” in the space and attach an additional q. 32h 4- (N~ S-H- -
4 B287-0v-2-m EH

 

 

 

 
    

page with the full list of names.)

-against- | S20 0

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names. Do not include
addresses here.)

 

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury. Ll yes fo No
Case 4:19-cv-00462-DCB-PSOT Document1 Filed 09/03/19 Page 2 of 12

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Relat WerGurhes

All other names by which you have been known:

 

 

ID Number
Current Institution
Address

 

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.

Make sure that the defendant(s) listed below are identical to those contained in the above
caption.

For an individual defendant, include the person’s job or title (if known) and check whether
you are bringing this complaint against them in their individual capacity or official capacity,
or both.

Attach additional pages if needed.
Defendant No. 1

Name

 

Job or Title
(if known)

Shield Number
Employer
Address

 

 

 

 

 

 

Individual capacity Xj Official capacity
Case 4:19-cv-00462-DCB-PSOT Document1 Filed 09/03/19 Page 3 of 12

II.

Defendant No. 2

 

 

 

 

 
 

Name Tene Mebical CantaR
Job or Title Dees Bb,

(if known)

Shield Number

Employer SecA DATES]

Address WR ara ¥e ‘ean eboot

i Individual capacity Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights,
privileges, or immunities secured by the Constitution and [federal laws].” Under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
federal officials for the violation of certain constitutional rights.

A. Are you bringing suit against (check all that apply):

xX Federal officials (a Bivens claim)
[| State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983.
Plaintiffs suing under Bivens may only recover for the violation of certain
constitutional rights.

What federal constitutional or statutory right(s) do you claim is/are being violated by
state or local officials?

 

 
Case 4:19-cv-00462-DCB-PSOT Document1 Filed 09/03/19 Page 4 of 12

il.

IV.

Prisoner Status
Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

WUOORO

Statement of Claim

Write a short and plain statement of FACTS that support your claim, Do not make legal
arguments. You must include the following information:

* What happened to you?

* What injuries did you suffer?

* Who was involved in what happened to you?

* How were the defendants involved in what happened to you?
¢ Where did the events you have described take place?

* When did the events you have described take place?

If more than one claim is asserted, number each claim and write a short and plain statement of
each claim in a separate paragraph. Attach additional pages if needed.

 

 

 

 

 
Case 4:19-cv-00462-DCB-PSOT Document1 Filed 09/03/19 Page 5 of 12

VI.

VIL

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state
what medical treatment, if any, you required and did or did not receive.

‘ oy 4 . '
ef YT | i NRA TEA nail” Ne ATE KE at to,

 

 

 

 

 

Ht Swleralia | Cans i Hd? 5 ri i a} REV >
L (heck : at wedto ihe :
a I ‘ :
yy) S Yyonses a ae SNE? CRA L- DH Aas ers

 

 

etre. \haotn Ge | ken 2s the. hole

Tithe paclis LY)

_ Preniel>

 

 

 

 

 

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
cases or statutes. If requesting money damages, include the amounts of any actual damages

and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.
~ 4

XS Ag L , ; te SE Sere; " 5 -
arian Lea SCL ALEEO (ct AL
i ENL Ce f aeiV WAIN ie an eA a Cade MO TAW ES A “PO PR UP LE

 

 

 

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “Tnjo action
shall be brought with respect to prison conditions under section 1983 of this title, or any other
Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be
dismissed if you have not exhausted your administrative remedies.
Case 4:19-cv-00462-DCB-PSOT Document1 Filed 09/03/19 Page 6 of 12

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional
facility?

Yes
No

If yes, name the jail, prison, or other correctional facility where you were confined at
the time of the events giving rise to your claim(s).

 

 

 

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a
grievance procedure?

7 Yes
Ci No
es] Do not know

Cc, Does the grievance procedure at the jail, prison, or other correctional facility where
your claim(s) arose cover some or all of your claims?

Yes
No
Ex] Do not know

If yes, which claim(s)?

    

 

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your
claim(s) arose concerning the facts relating to this complaint?

mi Yes

<1 No
Case 4:19-cv-00462-DCB-PSOT Document1 Filed 09/03/19 Page 7 of 12

If no, did you file a grievance about the events described in this complaint at any other
jail, prison, or other correctional facility?

c] Yes
[AL No

E. If you did file a grievance:

1, Where did you file the grievance?

F i o>
. J —. , ' , eh NL th to 4
aE ont ect dvhie A Gr eadac, Keoaspee lA

SEN nies nes

 

 

Bee a
Peper:
De th
2. What did you claim in your grievance? (Attach a copy of your grievance, if
available)
“3 ‘LAD t rs ls Ss ‘ a A i Bein, at ih Ae i wy

fol ket) Meas bau ve

 

 

 

3. What was the result, if any? (Attach a copy of any written response to your
grievance, if available)

Ns,

 

 

 

: Whey uh tp fete Ma Ser hiadeosd- ie A
MAIDIDNCS, Daynenume, Thais PeabeD Me res
4. What steps, if any, did you take to appeal that decision? Is the grievance

process completed? If not, explain why not. (Describe all efforts to appeal to
the highest level of the grievance process.)

 

 

 

 
Case 4:19-cv-00462-DCB-PSOT Document1 Filed 09/03/19 Page 8 of 12

F. Hf you did not file a grievance:

I. If there are any reasons why you did not file a grievance, state them here:
, ‘e

7 7 “3
Ne relive Beats —

dyutia

 

 

 

 

 

 

2. If you did not file a grievance but you did inform officials of your claim, state
who you informed, when and how, and their response, if any:

APA hy ws CAbv td Coid}

 

 

 

G. Please set forth any additional information that is relevant to the exhaustion of your
administrative remedies.
“The. US iGoumsSe be. bd LED WCSas | ite Vi}
ae pireaneads & beeen ined ai oN

 

 

fhe Wo\a/ i Yh) eokery eure oe
(Note: You may attach as exhibits to this complaint any cocmmeris related to the
exhaustion of your administrative remedies.)

 

VIIL. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court
without paying the filing fee if that prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes
rule”?

Yes
No
Case 4:19-cv-00462-DCB-PSOT Document1 Filed 09/03/19 Page 9 of 12

If so, state which court dismissed your case, when this occurred, and attach a copy of the
order if possible.

 

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?

 

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7
below. (if there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

 

 

 

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

2. Court (if federal court, name the district; if state court, name the county and
State)

3. Docket or index number

4. Name of Judge assigned to your case

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

| Yes
£2] No

If no, give the approximate date of disposition.

10
Case 4:19-cv-00462-DCB-PSOT Document1 Filed 09/03/19 Page 10 of 12

7. What was the result of the case? (For example: Was the case dismissed? Was
judgment entered in your favor? Was the case appealed?)

 

 

C. Have you filed other Jawsuits in state or federal court otherwise relating to the
conditions of your imprisonment?

Ci] Yes

L™] No
D. If your answer to C is yes, describe each lawsuit by answering questions | through 7

below. (if there is more than one lawsuit, describe the additional lawsuits on another

page, using the same format.)

1. Parties to the previous lawsuit

Plaintiffs) _\A,

Defendant(s) NA,

 

 

 

 

 

2. Court (if federal court, name the district; if state court, name the county and
State)
AA,

3. Docket or index number

NA,
4, Name of Judge assigned to your case

A) - A,
5. Approximate date of filing lawsuit
6. Is the case still pending?

c] Yes

Cc No (if rae the approximate date of disposition):

a a

 

1]
Case 4:19-cv-00462-DCB-PSOT Document1 Filed 09/03/19 Page 11 of 12

7. What was the result of the case? (For example: Was the case dismissed?
Wasjudgment entered in your favor? Was the case appealed?)

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity
for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case.
Date of signing: ip 2019

Signature of Plaintiff Qehwit> Lath oko,
Printed Name of Plaintiff Bode sh, Yo) Cy ii ot

Prison Identification # BSCS
Prison Address
City State Zip Code

 

12
Page 12-0f1257"

tea

Case 4:19-cv-00462-DCB-PSOT Documenti1 Filed 09/03/19

RECEIVED

2819 SEP

73 PH AhS

 

MCT COURT
ICT OF Aco
¥ MO

GIST
' TERN DISTR
KANSAS CITY

CLERE, U-S. GISTRIC;

 

(>
Morto

  

 

ue

ABET
ae os a FS! ) Iona z Cut \ 4 We lA

A, ACE EAST Fh

 
